Exhibit 10.1 EXECUTION COPY [*****] Portions of this exhibit have been omitted pursuant to a confidential treatment request. An unredacted version of this exhibit has been filed separately with the Commission. DEVELOPMENT AND MANUFACTURING SERVICES AGREEMENT This agreement is made as of April 14, 2017 (“Effective Date”) between CMC ICOS BIOLOGICS, INC., a Washington corporation (“CMC”), and AGENUS INC., a Delaware corporation (“Customer”). • CMC provides bioprocessing services to pharmaceutical and biotechnology companies; • Customer wishes to contract with CMC for the provision of the Services pursuant to one or more Work Statements that may be entered into from time to time during the Term; and • CMC is willing to perform the Services on the terms in this agreement and the Quality Agreement.
